IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30404
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARK ANTHONY SIMMONS,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. CR-94-115-R
                         - - - - - - - - - -
                            June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark Anthony Simmons appeals his sentence for conspiracy to

distribute cocaine, use of facilities in interstate commerce to

carry on his cocaine business, and attempted money laundering.

He objects to the amount of cocaine attributed to him by the

district court and also contests the court's refusal to grant a

three-level decrease in his offense level for acceptance of

responsibility.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30404
                                -2-

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The

district court's finding that at least 50 kilograms of cocaine

were attributable to Simmons was based on "reasonably reliable"

evidence.   See United States v. Davis, 76 F.3d 82, 84 (5th Cir.

1996).   The district court's mischaracterization of Simmons'

letter notwithstanding, his "effort to minimize the extent to

which he was involved in the drug trade," is inconsistent with

acceptance of responsibility.   See United States v. Vital, 68
F.3d 114, 120-21 (5th Cir. 1995).

     AFFIRMED.